— Order, Supreme Court, New York County (Arlene R. Silverman, J.), entered June 11, 2008, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
*940While defendant challenges the court’s assessment of points under certain risk factors, he concedes that the court properly assessed sufficient points to qualify him as a level two sex offender, but requests a discretionary downward departure. Since defendant made no such application to the hearing court, that claim is unpreserved. In any event, we find no basis for such a departure (see generally People v Guaman, 8 AD3d 545 [2004]). We have considered and rejected defendant’s remaining arguments. Concur—Gonzalez, P.J., Andrias, Catterson, Acosta and Abdus-Salaam, JJ.